Citation Nr: 0713950	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post lateral 
meniscectomy for internal derangement, right knee, with 
chondromalacia and degenerative changes, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a longstanding 10 
percent evaluation for status post lateral meniscectomy for 
internal derangement, right knee, with chondromalacia and 
degenerative changes.

The veteran's representative submitted new evidence and a 
waiver of the veteran's right to have the RO review the 
evidence in May 2006.

The issue of an increased rating for the veteran's right knee 
impairment subsequent to the January 2006 total right knee 
replacement is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to right knee total replacement in January 2006, 
the degenerative joint disease of the right knee was 
manifested by a slight limitation of flexion and extension 
due to pain.  

2.  Prior to right knee total replacement in January 2006, 
the status post lateral meniscectomy for internal 
derangement, right knee, with chondromalacia was manifested 
by slight instability.


CONCLUSIONS OF LAW

1.  For the period prior to January 2006, the criteria for a 
10 percent disability rating for degenerative joint disease 
of the right knee manifested by slight limitation of 
extension are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5261.

2.  For the period prior to January 2006, the criteria for a 
rating greater than 10 percent for degenerative joint disease 
of the right knee manifested by slight limitation of flexion 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.2 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5260.

3.  For the period prior to January 2006, the criteria for a 
separate 10 percent rating disability for the status post 
lateral meniscectomy for internal derangement, right knee, 
with chondromalacia with instability are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on the claimant's behalf.  In addition, VA 
must also request claimants to provide any evidence in their 
possession that pertains to their claims.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in February 2003 and March 
2005.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, private medical records, a March 2003 VA medical 
examination, service medical records, and a DD-214.  The 
Board finds that VA has satisfied its duty to notify and 
assist the veteran.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence, and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

As the Board is awarding an increased rating for the 
veteran's right knee disabilities, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Prior to total knee replacement in January 2006, the right 
knee was rated 10 percent disabling under Diagnostic Code 
5010.  The Board must therefore determine whether a higher 
rating is warranted for the right knee under that or any 
other diagnostic code.

A March 1967 rating decision granted service connection for 
status post lateral meniscectomy for internal derangement, 
right knee, with chondromalacia and degenerative changes, 
assigning a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The instant appeal arose 
pursuant to the veteran's January 2003 claim for an increased 
rating.  

The veteran was afforded a VA examination in March 2003, 
wherein right knee flexion was to 90 degrees, with pain, and 
that extension was to zero degrees with pain.  The physician 
noted normal Drawer's test bilaterally.  Right knee crepitis 
was noted, and all scars were well-healed.  

According to a December 2005 statement by Dr. Harvey, the 
veteran's private physician, flexion was to 95 degrees, with 
pain, and the right knee lacked five degrees of full 
extension.  Lateral joint laxity was noted.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. §§ 
4.71, Plate II, 4.71a, Diagnostic Code 5257 (2006).

Under 5010, traumatic arthritis substantiated by x-ray 
findings is rated under the schedular criteria for 
degenerative arthritis set forth at Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a.

Limitation of flexion (normal being to approximately 140 
degrees) will be rated as follows: Flexion limited to 15 
degrees is 30 percent.  Flexion limited to 30 degrees is 20 
percent.  Flexion limited to 45 degrees is 10 percent.  
Flexion greater than 45 degrees is not compensable.  38 
C.F.R. §§  4.71 Plate II, 4.71a, Diagnostic Code 5260. 

Limitation of extension (normal extension being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

The General Counsel issued a precedent opinion, on September 
17, 2004 finding that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

The veteran complains of chronic right knee pain.  
Examinations of record indicate that the veteran's range of 
motion of the right knee is limited by pain and that pain has 
a major functional impact.  There is also evidence of 
tenderness and crepitus in the right knee.  Accordingly, 
separate 10 percent evaluations for arthritic changes in the 
right knee with painful limitation of flexion and extension 
are warranted.  The Board acknowledges the significant 
subjective symptoms reported by the veteran but does not find 
symptoms or pathology creating impairment that would warrant 
an evaluation greater than 10 percent.  See DeLuca, supra.  

The March 2003 VA examination did not reflect any subluxation 
or instability in the right knee.  However, the December 2005 
report by Dr. Harvey noted some instability in the joint.  On 
review, the objective findings of record do not more nearly 
approximate moderate recurrent subluxation or instability.  
Thus, the Board finds that the veteran's disability is 
manifested by no more than slight instability and an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5257.  In making this determination, the 
Board notes that Diagnostic Code 5257 is not predicated on 
limitation of motion and pain is already encompassed within.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  


ORDER

A 10 percent disability rating for degenerative joint disease 
of the right knee manifested by slight limitation of 
extension is awarded for the period prior to January 2006, 
subject to the regulations governing the award of monetary 
benefits.  

A 10 percent disability rating for the status post lateral 
meniscectomy for internal derangement, right knee, with 
chondromalacia with instability is awarded for the period 
prior to January 2006, subject to the regulations governing 
the award of monetary benefits.

The claim for a disability rating greater than 10 percent for 
degenerative joint disease of the right knee manifested by 
slight limitation of flexion is denied.  


REMAND

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the Court held that where evidence 
indicated a material change in the disability or indicated 
that, the current rating may be incorrect, a fresh medical 
examination was required.  In the instant appeal, since the 
most recent VA examination, the veteran has undergone a right 
total knee replacement.  Medical evidence submitted directly 
to the Board by the veteran in May 2006 indicates that the 
veteran had a total right knee replacement in January 2006.  
There is little pertinent information in the claims file 
concerning this surgery or any rating issue since then.  The 
RO should obtain and review all necessary information and 
determine if there are any remaining issues related to the 
veteran's right knee claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should obtain all of the 
records of the veteran's January 2006 
knee replacement surgery, to include 
additional records from Fayens Resurgens 
Orthopaedic, and associate them with the 
claims folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected status post lateral 
meniscectomy for internal derangement, 
right knee, with chondromalacia and 
degenerative changes.  The examiner 
should also comment on any residuals of 
the total right knee replacement, 
including the presence or absence of 
severe painful motion or weakness.

3.  Following such development, the RO 
should review and readjudicate the 
increased rating issue for the period 
from January 2006.  If any benefit sought 
on appeal remains denied, the RO shall 
issue the veteran and his representative 
a Supplemental Statement of the Case.  
The veteran and his representative should 
be given an appropriate period of time to 
respond and the case should be returned 
to the Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


